 ASSOCIATEDPRINTERS,INC619Associated Printers,Inc. and Local18L, Graphic ArtsInternational Union.Case 5-CA-7270June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn January 2, 1976, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the Union filedexceptions and a supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.In finding that Respondent violated Section8(a)(5) of the Act on May 2, 1975, by refusing toexecute a collective-bargaining agreement includingall previously agreed-upon terms, the AdministrativeLaw Judge found that the parties had reached agree-ment regarding the contract duration.We do notagree.It is undisputed that on September 13, 1974, theparties reached a tentative verbal agreement that anycollective-bargaining agreement reached would be ineffect for 1 year from the date of execution. Subse-quently, on September 24, Respondent submitted afinal proposal specifying the term as running fromOctober 1, 1974, until September 30, 1975. This finaloffer was rejected by the Union on September 27,and the parties continued intermittent negotiationsconcerning disputed items. On May 2, 1975, follow-ing the resolution of other disputed contract terms,Respondent reintroduced the issue of the contractduration. The Administrative Law Judge concludedthat, in spite of the Union's rejection of Respon-dent's September 24 proposal and subsequent events,the parties' previous tentative agreement as to con-tract duration was still in effect and Respondent re-mained bound thereby.Contrary to the Administrative Law Judge, wefind that on May 2, 1975, there was no bindingagreement as to the contract term. Between the timeof the parties' September tentative agreement on thecontract's duration and the resolution of all otheroutstanding issues on May 2, a number of crucialintervening events occurred which make it unreason-able to bind the parties to their tentative verbalagreement. On September 24, subsequent to the ten-tative agreement, Respondent submitted a proposedcontract for a specific period from October 1, 1974,to September 30, 1976, which supplanted its previous1-year offer. The union, however, through a vote ofitsmembership, rejected this proposal. In addition,during these 7 months the employees went on strike;Respondent implemented many of the provisionscontained in the rejected proposal; and Respondentreceived a petition suggesting a diminution of theUnion's support among its employees. These occur-rences substantially altered the parties' relative posi-tions and clearly bear upon any decision relating tothe contract's term. Furthermore, 7 months, a periodof time slightly longer than one half of both the par-ties' 1-year agreement and the most recent term offer,had elapsed by May 2. Thus, to give effect to theprevious tentative agreement would lengthen the du-ration of the contract benefits, many-of which Re-spondent implemented when the employees struck,to a period substantially longer than the parties hadcontemplated when they made the tentative agree-ment.In light of the numerous intervening events be-tween September 13, 1974, the date of the verbalagreement on a 1-year contract term and May 2,1975, the date Respondent reintroduced the issue ofthe contract's duration, which significantly alteredthe relationship between Respondent and the Unionherein, we find that Respondent's earlier offer of a1-year contract term was no longer operative orbinding.Accordingly,we find that Respondent'sreintroduction of that issue at the May 2 meeting wasneither a repudiation of a prior agreement nor evi-dence of bad-faith bargaining. Therefore, we con-clude that on May 2, 1975, there was no completecollective-bargainingagreement that Respondentwas obligated to execute and, thus, Respondent'sfailure to do so did not violate Section 8(a)(5) of theAct.'Accordingly, we shall order that the complaint bedismissed in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.1 In view of our disposition of this case, we do not reach the Union'sexceptions to the Decision of the Administrative Law Judge225 NLRB No. 80 620DECISIONSOF NATIONALLABOR RELATIONS. BOARDDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge- Pursuantto a charge filed on May 5, 1975, by Local 18L, GraphicArts International Union, hereinafter called the Union, acomplaint issued on August 22, 1975, alleging that Respon-dent refused to bargain in violation of Section 8 (a)(5) and(1) of the Act by refusing to execute a collective-bargainingcontract agreed to on May 2, 1975, by withdrawing froman agreement previously reached as to duration of the con-tract, and by insisting on an agreement limited in durationto the remainder of the Union's certification year. Thecomplaint also alleges that a strike of Respondent's em-ployees which commenced on September 30, 1974, wasprolonged by Respondent's unfair labor practices. In itsanswer Respondent denies the commission of any unfairlabor practices.A hearing in this case was held before me on October 21,1975, in Baltimore,Maryland. At the conclusion of thehearing oral argument was waived. Briefs have been re-ceived from all parties.Upon the entire record in this case including my obser-vation of the witnesses and their demeanor I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Maryland corporation, is engaged in themanufacture and sale of business forms and in commercialprinting and lithography at its Baltimore, Maryland, facili-ty.During a representative 12-month period Respondenthad gross revenues in excess of $500,000 and sold productsvalued in excess of $50,000 which it shipped to points out-side the State of Maryland. I find that Respondent is anemployer engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toassert jurisdiction herein.11.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Union was certified on June 14, 1974, following aJune 6 representation election, as the bargaining represen-tative of Respondent's production and maintenance em-ployees. On July 19 negotiations commenced for an initialcollective-bargaining agreement between the parties. Fromthen until December 31, the union negotiating committeewas headed by Local Union President Frank Jablonski.After December 31, 1974, William Panuska replaced Jab-lonski as president of the local and as head of the unioncommittee. Principal spokesman for the Company wasGeorge Curtis Brown, Jr.On July 19, the Union presented the Company a totalpackage proposal, and the parties proceeded to discuss thatproposal article by article at a number of meetings. At aSeptember 13 meeting the parties discussed duration of theproposed agreement. Respondent had initially sought a 6-month contract while the Union sought a contract to run 1year from the date of its execution. At this meeting Jablon-ski persuaded the union committee that they should offerto abandona unionrequest for awage escalatorprovisionifRespondent in turn would agree to a 1-year contractterm. The Company agreed with this proposal, and it ap-pears that the question of duration was not discussed againuntilMay 2, 1975. Nothing was initialed to memoralize anyagreement as to duration, although it appears that in allother instances in which the partiesreached agreement onarticlesof the proposed contract before September 24,1974, language embodying the agreement reached was ini-tialed.On September 24, 1974, Respondent submitted a com-plete package proposal to the Union as a final proposal.The proposed agreement, if accepted would have run for 1year from October 1, 1974, through September 30, 1975.The Union agreed to submit this proposal to its member-ship for a vote, and on September 27 the membership vot-ed unanimously to reject the proposal and to strike on Sep-tember 30. Immediately after the ratificationmeetingJablonski contacted Brown, informed him of the vote, andtold him that if possible he would like to find a way toreach an agreement before September 30 and avoid astrike. Jablonski told Brown that the issues whichseparat-ed the parties were the company proposals as to vacations,wages, and the cost of dependents'insurancecoverage.'Also, Jablonski told Brown the Union desired union-secur-ity and checkoff provisions which the Company had notincluded in its proposal.The parties did not reach any further agreements by Sep-tember 30, and on the morning of October 1 the Unionstruck. From 12 to 14 employees crossed the Union's pick-et lineand continued to work during the strike and approx-imately 32 employees remained on strike. Shortly after thestrike began the Company hired permanent replacementsfor the strikers or abolished their fobs.By the beginning of March 1975, no furtheragreementshad been reached and the issues which separated the par-ties remained the same as at the start of the strike.On March 14 the parties met and the Union acceptedand initialed the Company's September 24 proposal withrespect to vacations. The parties continued to meet throughMarch and April and held a final meeting on May 2. Dur-ing these meetings they continued to discuss resolution ofthe outstanding contract issues and a possibleagreement1The union negotiators had not initialed the portions of the proposaldealing with these items after receiving the company proposal Althoughthey agreed to submit the proposal to the members, it is unclear whether theunion neogitators agreed to these items as they had others which they hadinitialed subject to ratification, or had merely agreed to submit them to themembership as part of a final package ASSOCIATED PRINTERS, INC.for ending the strike and returning the strikers to their jobs.No new contractissueswere raised.On May 2 the parties met with their attorneys and aFederal mediator present. At the outset of the meeting theunioncommittee accepted the Company's September 24proposal with respect to wages and the cost of dependents'insurancecoverage and abandoned its union-security andcheckoff proposals. The parties then negotiated over rein-statementrights for strikers and reached agreement thatstrikers with less than 3 months' seniority would be placedupon a preferential hiring list for 3 months and those with3 months or more seniority would be placed upon a prefer-ential hiring list for 6 months. The parties also negotiatedan agreementfor repayment to the Company's pensionfund of contributions which had been advanced by theemployer on the strikers' behalf during the strike. Themeetinghad lasted 3 or 4 hours to this point. After theseagreementswere reached Union President Panuska toldBrown it looked like they had an agreement.'At that point Brown stated that there was one additionalmatter to be discussed and that was duration of the con-tract. Brown said that a petition had been placed on hisdesk anonymously the previous week and that based on thenumber who signed it, he no longer felt that the Union wassupported by a majority of the employees and would there-fore not agree to a 1-year contract. Brown said that until hechecked further he would only agree to a contract to rununtil June 6some5 weeks hence.3 Panuska became upsetand told Brown that he was the bargaining agent for theemployees and not Brown. Panuska asserted that they hadpreviously agreed to a 1-year contract, and protested thatthey had just agreed to a preferential hiring list which gavestrikers recall rights for 6 months while the Company wasproposing a contract to expire in 5 weeks. Panuska saidthat he wanted a 1-year contract to give the striking unionmembers a chance to get back to their jobs and work underthe contract.4 Panuska conceded that he knew that thosewho worked during the strike were not union members be-2 Panuska and two other members of the union committee,Ferres andRasnake, testified that Panuskamade a statement to this effectRespondent's negotiator, Brown, and Attorney Frank testified that they didnot recall Panuska making this statement Brown testified that at this pointPanuska asked if there was anything else to discuss However,Frank testi-fied that Panuska began gathering up his papers at that point and Browntestified that Panuska later charged him with refusing to sign a contract Ihave concluded that Panuska made the statement as set forth above In thefindings which follow I have relied principally on the testimony of Ferreswho appeared to be most accurate and complete in her recollection3It appears from the testimony of Brown and Ferres that Panuska mayhave construed Brown's statement about checking further as indicating thatBrown would go to the employees to check on their wishes before he wouldagree to any contract running beyond June 6 According to Brown, howev-er, he was referring to a further check by his attorney as to Respondent'slegal positionIt is disputed whether Panuska said that the Union would only accept acontract of I years's duration Panuska denied making such a statement,and Ferres testified that she did hear him make such a statement However,Brown so testified and Rasnake testified that he heard Panuska say that hewould not sign a contract for less than a year While Rasnake impressed meas generally imprecise in his recollection of what was said, and the circum-stances generally do not appear to have favored precise perception, whatev-er the words actually used by Panuska,Icredit Brown that Panuska con-veyed that the Union would only accept a I-year contract in view ofBrown's further uncontradicted testimony that Panuska also charged thatBrown was refusing to sign a contract621cause they were crossing the picket line. He protested,however, that since the certification year had not expiredthe Company could not challenge the Union's representa-tive status and said that the Union would file a charge withthe Board. Brown stated that the Company wanted to meetagain the following week to discuss this issue further.5 Pa-nuska grew more excited and rose to leave while an argu-ment ensued in which voices were raised and several per-sons spoke simultaneously.At some point CompanyAttorney Frank indicated to Union Attorney Nutt thatBrown's position was only an initial position and Frankraised the possibility that the Company might agree to aSeptember 30 expiration date since the company packageproposal bore that expiration date.' Panuska told Brownhe would not meet further to negotiate because Brown nolonger recognized the Union's representative status and hecould not bargain in good faith. Panuska accused Brown ofrefusing to sign a contract and improperly challenging theUnion's representative status. Panuska asserted that theUnion would file charges, and the union committee left.The instant charge was filed 3 days later. No further meet-ing was held.According to Brown and Frank, after April 25 and be-fore the May 2 meeting Brown had found on his desk acopy of an employee petition purportedly signed by mostof the employees then at work indicating that they no lon-ger wanted the Union to represent them.? Brown recog-nized the signatures of the more senior employees whosenames appear on the petition and he recognized all thenames as names of employees then working in the plant.Brown did not try to check the validity of thesignatures onthe petition until sometime after the charge in this case wasfiled.Brown had also heard previously from his brother,who worked as a production employee, that a petition wasbeing circulated and he had heard inquiries about six em-ployees after the strike began about decertifying or gettingrid of the Union. He had also heard negative commentsabout the Union from employees after picketline inci-dents.According to Brown and Frank before the May 2 meet-ing they had discussed the petition to some extent, butFrank had been unable to conclude whether or not basedon the petition the Company could insist upon a June 6contract expiration date. They testified thatas a conse-quence Brown took the position at the meeting that as ofthat point, until his lawyers had an opportunity to do moreresearch, he was not prepared to sign an agreement whichran beyond June 6, but wished to discuss the matter fur-ther.5AlthoughPanuska conceded that Brown offered to meet the followingweek, he testified that Brown did not state any purpose for such a meetingHowever, Ferres testified that Brown said that he would need more timeand would have to check before he could sign any contract which ran be-yond June 6 and offered to meet the following week to discuss the matterfurther I have credited Brown as corroborated by Ferres in this regard6Frank so testifiedAlthoughPanuska and Ferres denied hearing Frankmention the September 30 date, Frank indicated that he was speaking toNutt at the time and the circumstances in which the meeting broke up makeit likely that not everything that was said was heard by all or correctlyperceived I have credited Frank in this regardThere were 31 names on the petition 622DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Concluding FindingsThe initial issue in this case is whether as of May 2 theparties had a complete collective-bargaining agreement fora 1-year period. The General Counsel and the Union con-tend that when the parties reached agreement with respectto preferential hiring of strikers and the pension contribu-tionsto be made by strikers, all outstanding issues hadbeen resolved including duration of the contract. Respon-dent contends, on the other hand, that there was never anyagreementwith respect to the duration of a contract, thatitsSeptember 24 proposal was for a contract to becomeeffective on October 1, and that the question of durationremainedopen when the Union rejected that proposal.There is substantial evidence that the parties had agreedupon a contract of 1 year's duration before the May 2meeting.Even before the Company made its September 24proposal, the parties had agreed that any contract theymight reach would run for 1 year from the date of its exe-cution. That agreement was reached when other contractitemsremained open and no one knew when a contractmight be executed. When the Company made its packageproposal, it incorporated thatagreementrelating it to aproposed October 1 effective date. There can be no doubtthat as of the end of September there was no issue as tocontract duration, despite the fact that the parties had notinitialed any proposal dealing with duration.When the Union rejected the company proposal, it in-formed the Company of the issues which separated the par-ties.Duration was not among them. In the negotiationsthat continued until May 2 those issues along with issuespertaining to strikers' rights to reinstatement were the onlyissuesdiscussed. At notimebefore May 2 did the Compa-ny inform the Union that it wished to withdraw from theearlier agreement as to duration and to renegotiate thatissue.All of the discussion and agreements reached be-tween September 30 and May 2 took place in the contextof the oral agreement reached on September 13 and reflect-ed in the September 24 proposal that any contract reachedwould run for 1 year from its date of execution as well asthe agreements previously reached as to all issues otherthan those specified by Jablonski in notifying Brown thatthe September 24 proposal was rejected. In sum, rejectionof the September 24 proposal at most terminated theCompany's offer in the areas specifically rejected by theUnion but not in the areas as to which agreement had beenseparately reached before the September 24 proposal wasmade. As it turned out even in the areas rejected by theUnion the Company did not withdraw its offer.Respondent contends that the Union could not have as-sumed that its proposal for a 1-year contract to commencewith its date of execution continued after the strike beganbecause its September 24 proposal was for a contract torun until September 30 of the following year and after thestrike began the Company had implemented the terms ofthat proposal. Respondent contends that if its proposal fora contract for 1 year from date of execution still stood asthe strike continued, the effect would be to continue thecontract terms longer than the Company intended to thepossible detriment of employees who worked during thestrike.I cannot agree, however, that the terms of the September24 proposal or itsunilateralimplementation by Respon-dent altered the oral understanding previously reached asto contract duration. The dates in the September 24 pro-posal embodied the prior oral understanding and did notchange it. The terms negotiated following thebeginning ofthe strike clearly implied an agreement going beyond boththe June 6 date offered on May 2 and the September 30date of the Company's September 24 package proposal.Thus, in March the parties agreed to a vacation proposalcontaining provisions applicable after June 6 and on May2 before Respondent sought to raise theissueof duration,the parties entered into a preferentialhiring agreement forstrikers which gave them reinstatement rights running intoNovember and waived longer reinstatement rights to whichthey otherwise would have been entitled.8 Contrary to theCompany's contention, the negotiating context gave theUnion every reason to assume that the Company's offer ofa contract to run 1 year from execution still stood and ifthat offer was to be withdrawn, the burden was on theCompany to do so.Respondent, however, took no initiative to reraise theissueof contract duration between September 30 and May2 Indeed, when Brown received the copy of the employeepetition following the April 25meeting,he took noinitia-tive before or even at the outset of the May 2 meeting toinform the Union of the petition or his intent toreraise theissueof duration because of it. To the contrary he negotiat-ed for several hours without mentioning it and only afterthe Union acquiesced to the Company's position with re-spect to all remaining contractissuesand reached agree-ment as to all strike settlementissuesdid Brown make anymention of the issue of contract duration.I find that Brown's last-minute effort to reraisethe issueof contract duration came too late. When the finalareas ofdisagreement were resolved on May 2, the Union had be-fore it a proposal for a completeagreementand it hadaccepted it in its entirety. Only after the last issue was re-solved and Panuska commented that it appeared that theagreementwas complete did Brown for the firsttime seekto rescind the offer of a 1-year contract. Once the Unionhad accepted all the terms of the Company's offer, theagreementwas complete and it was too late for the Compa-ny to revoke any part of it. Accordingly, I find that a com-plete agreement had been reached when Brown for the firsttime attempted to revoke the Company's offer of a 1-yearcontract.In these circumstances it is immaterial that Respondentexpressed willingness to meet further on the matter andthat the Union refused. To be sure the Union could haveagreed to negotiate further with respect to contract dura-tion,but it was not obligated to do so. The controllingconsideration is that before Respondent sought to raise theissue of contract duration it had reached a complete agree-ment with the Union and at that point it became obligatedto sign the agreement it had reached.Although there is no evidence that after the May 2 meet-8The Laidlaw Corporation,171NLRB 1366(1968), enfd414 F 2d 99(CA 7, 1969),American Machinery Corporation,174 NLRB 130 (1969),enfd 424 F 2d 1321 (C A 5, 1970) ASSOCIATED PRINTERS, INCing the Union tendered any document for Respondent tosign, Panuska made it clear at the May 2 meeting that hebelieved the parties had a contract, and Brown made itclear that he did not. It is clear that a specific demandupon Respondent to sign the contract would not have al-tered its position, and if Respondent had any doubt as tothe Union's desires the charge and complaint made it clearthat the Union sought a signed contract.'The fact that Respondent had received a copy of theemployee petition before it repudiated the agreement didnot relieve Respondent of its bargaining obligation. OnMay 2 the Union's certification year has 6 weeks to run,and the presumption that its majority continued was irre-buttable.Whether or not before it reached agreement withthe Union Respondent could have insisted on a contract toexpire with the certification year because of its awarenessof the petition,1° its obligation to bargain continued andincluded the obligation to execute any agreement reached.Accordingly, I find, as alleged in the complaint, that sinceMay 2, 1975, Respondent has refused to execute a writtencollective-bargaining agreement reached on that date andthat Respondent withdrew from an arrangement as to con-tract duration after the parties had reached a completeagreement thereby violating Section 8(a)(5) and (1) of theAct.1 II find further that but for Respondent's unlawful repudi-ation of the agreement reached by the parties, the strikewhich commenced on September 30, 1974, would have ter-minated in accordance with the strike settlement agree-ment negotiated onMay 2. Therefore, I find thatRespondent's unfair labor practices were the cause of thecontinuation and prolongation of the strike beyond thatdate and that since May 2, 1975, the strike has been anunfair labor practice strikeIV. THE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondent violated its obligation9East Texas Steel CastingsCo, Inc,191NLRB 113 (1971), enfd 457F 2d 879 (C A 5, 1972)10 SeeStar Expansion Industries Corporation,164 NLRB563, 587 (1967),affirmed 409F 2d 150 (C A D C ), FStraussand Son,Inc,216 NLRB 95(1975)11 1 do not find that Respondent insisted on a contract term limited to thecertification year since it appears that it was willing to negotiate further andhad not taken a hard and fast position I do not view its attempt to negotiatefurther on duration as a violation separate and distinct from its repudiationof the agreement reached but rather view it simply as evidence of thatrepudiation623under the Act by refusing to execute the agreementreached on May 2, 1975, I shall also recommend that Re-spondent be ordered upon request to sign such an agree-ment, to comply retroactively to its effective date with itsterms, and to make whole the employees for losses, if any,which they may have suffered by Respondent's refusal tosign such an agreement in accordance with the formulaeset forth in F.W.Woolworth Company,90 NLRB 289(1950) andIsisPlumbing & Heating Co.,138NLRB 716(1962).Although I have found as alleged that the strike becamean unfair labor practice strike on May 2, 1975, there is noindication that any striker has sought reinstatement andbeen denied reinstatement rights to which he is entitled,and there is evidence that the fobs of all those on strike asofMay 2 had been filled by replacements or abolishedbefore that date. I shall not recommend that the Ordercontain any provision relating to the reinstatement of thestrikers, as it appears that in the event that any individualstriker seeks reinstatement and a contention is made thathis reinstatement rights have not been honored the deter-mination will depend upon the facts of his particularcase. 12CONCLUSIONS OF LAW1.Associated Printers, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Local 18L, Graphic Arts International Union is a la-bor organization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time production andmaintenance employees, including drivers, warehousemen,and stock handlers employed by Respondentat its Balti-more,Maryland, facility but excluding all office clericalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times since June 14, 1974, the Union has beenand now is the exclusive representative of the employees inthe said unit for the purposes of collective bargaining with-in the meaning of Section 9(a) of the Act.5.By refusing on or about May 2, 1975, to execute acollective bargaining agreement including all theterms towhich it has previously agreed during contractnegotiationsand by withdrawing from agreement on the duration ofthat contract Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Sections8(a)(5) and (1) and 2(6) and (7) of the Act.[Recommended Order omitted from publication.]12CfBuffalo Arms, Inc, Division of Frontier Industries, Inc,110 NLRB816 (1954), set aside 224 F 2d 105 (C A 2)